Title: From George Washington to Thomas Johnson, 1 February 1793
From: Washington, George
To: Johnson, Thomas



Sir,
Philadelphia Feby 1st 1793

While I acknowledge the receipt of your letter of the 16th of January, I cannot but express the regret with which I received the resignation of your office of Associate Justice of the supreme Court, and sincerely lament the causes that produced it.
It is unnecessary for me to say how much I should have been pleased, had your health & other circumstances permitted you to continue in office; for, besides the difficulty of finding characters to fill the dignified & important station of Judge, in whom are combined the necessary professional, local & other requisities, the resignation of persons holding that high office, conveys to the public mind a want of stability in that department, where it is perhaps more essential than in any other. With sentiments of the highest esteem & regard & sincere wishes for your health & happiness I am &c.
